Citation Nr: 1138480	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  06-38 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & B.B.


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to May 2005.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Waco, Texas.  The RO in Montgomery, Alabama is currently handling the matter.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's psychiatric disorder preexisted service and was aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have been met.  
38 U.S.C.A. §§ 1131, 1132, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.306 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claim for service connection.  This is so because the Board is taking action favorable to the Veteran by granting service connection for the Veteran's psychiatric disorder; a decision at this point poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In this case, the Veteran's basic contention is that service connection is warranted for his present psychiatric disorder because it originated in service.  It appears the Veteran disputes the idea that he suffered from his current disorder, paranoid schizophrenia, prior to service.  In his notice of disagreement, for example, he argues that prior to service he was diagnosed only with a mood disorder, not schizophrenia.  He contends that his schizophrenia did not manifest until his military duty, and that the rigors of military training caused his break with reality.  

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered, or disease contracted, in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment. 38 U.S.C.A. § 1111.  The term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disability.  38 C.F.R. § 3.304(b)(1).  Determinations of whether a condition existed preservice should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof.  Id.  

An injury or disease that has been determined to be preexisting will then be presumed to have been aggravated by service where there is an increase in the severity of the disability during service.  The burden to show no aggravation of a pre-existing disease or disorder during service lies with the government. Cotant v. Principi, 17 Vet. App. 117, 131 (2003).  VA must show by clear and unmistakable evidence that the pre-existing disease or disorder was not aggravated during service and the claimant is not required to show that the disease or injury increased in severity during service. See VAOPGCPREC. 3- 03 (July 16, 2003) (69 Fed. Reg. 29178 (2004). 

However, the presumption of aggravation is rebutted where there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In deciding an aggravation claim, after having determined the presence of a preexisting disability, the Board must determine whether there has been any measurable worsening of the disability during service and whether this worsening constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

Here, the Board finds that the presumption of soundness has been rebutted and that the Veteran entered military service with a preexisting psychiatric disorder.  While a psychiatric disorder was not noted on the Veteran's entrance examination, other evidence establishes the preexisting nature of his disorder.  A service treatment record from November 2004 documents that the Veteran had been treated from 1988 to 1989 at the Mountain Lakes Mental Health Center for anxiety.  Medical Evaluation Board Proceedings were instigated in January 2005, and the Veteran was found to suffer from paranoid schizophrenia that existed prior to service.  On VA examination in April 2005, the Veteran was noted to have suffered from mental health problems for most of his adult life, with psychiatric treatment commencing in 1988, just after he left high school.  A July 2005 VA treatment record noted the Veteran may have received psychiatric treatment in as early as the 1980s.  On VA examination in September 2010, the examiner determined, "it is at least as likely as not that the Veteran had a psychiatric condition which existed prior to military service."  Based on all of this evidence, the Board finds the Veteran entered service with a preexisting psychiatric disorder.

As described above, in deciding an aggravation claim, after having determined the presence of a preexisting disability, the Board must determine whether there has been any measurable worsening of the disability during service and whether this worsening constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

Here, the Board must find the evidence is, at minimum in equipoise on the issue of aggravation, and as such, the presumption has not been overcome.  Evidence against the claim includes the January 2005 Medical Evaluation Board Report, which indicates that while the Veteran's schizophrenia preexisted service, it was not permanently aggravated by service.  The report, however, does not provide a rationale for this conclusion.

To the contrary are the Veteran's service treatment records, and the September 2010 VA examination report.  As noted, the Veteran's entrance records, including the Report of Medical History as well as the physician's Report of Medical Examination, did not document psychiatric symptoms.  Four years into service, in October 2004, it was documented that the Veteran was depressed and "desire[d] for something to happen to him, but will not do anything to himself."  He was noted as being unable to "take it anymore" or "stomach it any longer," and had no desire to continue living.  In November 2004 he was given a Physical Profile, and was forbidden access to weapons/munitions.  He was not allowed to serve nighttime duty, or to be assigned where comprehensive mental health services were unavailable.  Service records document inpatient hospitalization at this time, and again in 2005.  In January 2005 he was "very delusional" and suffering from auditory hallucinations.  He believed his house was being bugged and that the Masons were causing his problems and could control his thoughts.  He saw demons on the faces of people and believed the radio disc jockey was speaking to him.  He walked around the psychiatric ward with paper stuffed in his ears to drown out the sounds of people blinking, the movement of his cells, muscles, and bones, as well as vulgar and sexual auditory hallucinations.  In April 2005 he sought treatment for seeing a horn or canine tooth hitting him in the stomach and causing a feeling of electricity throughout his body.  He was unable to use his toothpaste because he believed it was perpetually being poisoned.  The Board finds the totality of this evidence supports an increase in severity of the Veteran's psychiatric condition during service.  

On VA examination in April 2005, the examiner did not render an opinion on the aggravation of the Veteran's preexisting condition.  However, the examiner did note, "although his 1st 4 years in the military had been marked by numerous problems in getting along with others, including his superior officers, he nevertheless made it through the 1st 4 years without major incident."  By the time of the examination, however, the Veteran was paranoid, delusional, and had "no prospects for employment."

The VA examiner in September 2010 similarly did not render an opinion on the aggravation of the Veteran' s condition.  She determined that she was unable to determine whether the Veteran's preexisting psychiatric disorder was aggravated by military service without resorting to speculation.  The examiner explained that this was because pre-military treatment records were not available, it was difficult to determine from the evidence whether a permanent worsening occurred, and it was not possible to predict with any certainty how the condition would have progressed outside of military service.  The Board notes that this does not render the opinion inadequate.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability).  Id. at 389-90.   

Nonetheless, the examiner did point out that the Veteran's "symptoms became pronounced in 2004," necessitating an inpatient hospitalization.  The Board finds that this, combined with all of the evidence above, indicates a measurable worsening of the condition in service.  As pointed out by the April 2005 VA examiner, the Veteran entered service, and served for over four years before the condition became so aggravated that a medical discharge was necessary.  When weighed against the January 2005 Medical Evaluation Board report, the Board finds the evidence is, at very minimum, in equipoise.  Certainly, the Board cannot find that the evidence in this case "clearly and unmistakably" establishes that aggravation did not occur.  For all of these reasons, the Board finds that service connection is warranted for the Veteran's psychiatric disorder. 


ORDER

Service connection for a psychiatric disorder is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


